DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chaji (US 2014/0160093) in view of Kwak (US 2005/0104817).

Regarding claims 1 and 12
Chaji discloses the invention substantially as claimed, however does not show multiple second emission-control transistors respectively coupled between a drain electrode of the driving transistor and respective anodes of the multiple light-emitting 

Chaji however shows the display-driving circuit for multiple rows of pixels in a column of a display panel comprising: a compensation sub-circuit comprising a driving transistor (112, 212, 312, 412 etc.), a data-input transistor (118, 218 etc.), a drive-control transistor (142), a reset transistor (228, 321), and a capacitor (116, 516, 616 etc.), the compensation sub-circuit being configured to compensate a drift of a threshold voltage of the driving transistor to drive light emission of multiple light-emitting diodes associated with respective multiple rows of pixels in the column (see for example Figs 1-10A); and multiple first emission-control transistors (622a and 622b, see for example Fig. 9A) coupled in parallel between a high- voltage supply and a source electrode of the driving transistor (taken to be an alternate arrangement shown in Fig. 9A, i.e. Figs. 3A, 4A, 4B, 5A, 6A, 7A, 8A, 9A and10A, all show alternate arrangements of the driving transistor coupled to the emission transistor, such as having the emission transistor coupled either to the source or drain of the driving transistor) and respectively turned on in different ones of multiple portions of one cycle time for displaying one frame of image (see for example Figs. 9A and 9B and para. 0077).

Kwak teaches that it is known to have multiple second emission-control transistors (M55 shown in Figs. 8A and 8B and para. 0087-0091) respectively coupled between a drain electrode of the driving transistor (M52) and respective anodes of the multiple light-emitting diodes (EL1_R’, EL1_G’ and EL1_B’, see Figs. 8A and 8B), in 

It would have been obvious for one of ordinary skilled in the art at the time the invention was filed to modify Chaji, such that it includes multiple second emission-control transistors respectively coupled between a drain electrode of the driving transistor and respective anodes of the multiple light-emitting diodes, and respectively turned on in different ones of multiple portions of one cycle time for displaying one frame of image, as taught by Kwak, in order to provide a pixel circuit of a display device appropriate for high accuracy fineness and thereby increase the quality of the display (see for example Kwak, para. 0029).

Regarding claim 9
Chaji in combination with Kwak further shows, wherein each of the multiple light-emitting diodes is a micro light-emitting diode based on gallium nitride (taken be inherent since the driving circuit are directed to any type of light-emitting diodes, which would inherently include gallium nitride, see for example Chaji para. 0046).


Regarding claim 11
Chaji in combination with Kwak further shows, multiple rows of pixels in one column in the display panel (see for example Chaji Fig. 1, and Kwak Fig. 1).


Allowable Subject Matter

Claims 2-8, 10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 2-8, 10 and 13-20
The prior art of record taken alone or in combination does not teach or suggest the display-driving circuit for multiple rows of pixels in a column of a display panels as recited in claim 1, or the method of driving a display panel as recited in claim 12, having the further limitations as set forth in claims 2-8, 10, 13-20.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cho et al. (US 2015/0108437), Kanda et al. (US 2015/0364085) and Park et al. (US 2018/0226029), all show a method and apparatus for driving a display device.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687